             Brett H. Klein, Esq., PLLC                                     USDC SDNY
             305 Broadway, Suite 600
                                                                            DOCUMENT
             New York, New York 10007
                                                                            ELECTRONICALLY FILED
             T: (212) 335-0132 F: (212) 335-0571
                                                                            DOC #:
                                                                            DATE FILED: 


BY ECF
         MEMO ENDORSED                                April 30, 2021



The Honorable Valerie E. Caproni
United States District Judge
40 Foley Square
New York, New York 10007

       Re:     Floyd Wilson v. City of New York, et al. 20 CV 5550 (VEC)

Dear Judge Caproni:

        My office represents the plaintiff in the above-referenced civil rights action. I write
regarding the joint letters filed yesterday as ECF Documents 33 and 35. The parties
respectfully request that the Court strike ECF Document 33 or otherwise disregard it, as the
letter was filed in error. Once realizing the wrong draft of the letter had been filed, I promptly
corrected this error by filing ECF Document 35, which is the correct letter. Based on the
foregoing, the parties’ respectfully request that the Court refer to the joint letter filed as ECF
Document 35 and strike or disregard the prior erroneous filing.

       Thank you for your consideration.

                                                      Respectfully submitted,



                                                      Lissa Green-Stark

cc:    LaDonna S. Sandford, Esq.
       Steven Bushnell, Esq.


                                         $SSOLFDWLRQ*5$17('7KH&OHUNRI&RXUWLVUHVSHFWIXOO\
                                         GLUHFWHGWRVWULNHWKHILOLQJDW'NW

                                         SO ORDERED.


                                                                        
                                                                        
                                         HON. VALERIE CAPRONI
                                         UNITED STATES DISTRICT JUDGE
